PER CURIAM.
The husband appeals from that portion of the final judgment of dissolution of marriage awarding the marital residence to the wife as lump sum alimony. We affirm.
The trial court is vested with broad discretion to distribute family assets and make appropriate awards in dissolution of marriage proceedings. Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980). Such awards may not be disturbed unless no reasonable person would adopt the view taken by the trial court. Canakaris, 382 So.2d at 1202. As stated by the court in Marcoux v. Marcoux, 464 So.2d 542, 544 (Fla.1985), “[i]f a reviewing court finds that there is competent substantial evidence in the record to support a particular award, then there is logic and justification for the result and it is unlikely that no reasonable person would adopt the view taken by the trial court.”
We have reviewed the record on appeal and find that it contains competent substantial evidence to support the challenged lump sum award to the wife of the husband’s interest in the marital home. The wife received no other alimony award, either permanent or rehabilitative; although both parties were employed, the husband’s income and earning capacity were much greater than the wife’s; and the husband had the financial ability to pay such award without endangering his economic status and the wife had a need therefor as the resident parent of the parties’ minor child. See Safferstone v. Safferstone, 501 So.2d 165 (Fla. 3d DCA 1987) (Nesbitt, J., dissenting) (opining that lump sum award of marital home to wife instead of permanent periodic alimony, and in addition to rehabilitative alimony, was appropriate in view of parties’ disparate incomes and earning abilities and wife’s substantial contributions to marriage and to husband’s education); Robertson v. Robertson, 473 So.2d 24 (Fla. 4th DCA 1985) (affirming award of marital home to wife as lump sum alimony in lieu of a permanent periodic award where there was a substantial disparity in parties’ earning abilities and incomes).
Appellant has failed to demonstrate that the trial court abused its discretion, under the standards enunciated above, in awarding the wife the marital home as lump sum alimony. Therefore, the final judgment under review is affirmed.
Affirmed.